

115 S3800 ES: To designate the United States courthouse located at 351 South West Temple in Salt Lake City, Utah, as the “Orrin G. Hatch United States Courthouse”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 3800IN THE SENATE OF THE UNITED STATESAN ACTTo designate the United States courthouse located at 351 South West Temple in Salt Lake City, Utah,
 as the Orrin G. Hatch United States Courthouse.1.Orrin G. Hatch United States Courthouse(a)DesignationThe United States courthouse located at 351 South West Temple in Salt Lake City, Utah, shall be known and designated as the Orrin G. Hatch United States Courthouse.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Orrin G. Hatch United States Courthouse.(c)Effective dateThis Act shall take effect on January 3, 2019.Passed the Senate December 20, 2018.Secretary